DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps of performing the independent claims such as receiving first and second geographic information, testing and generating predictive data and virtual sensors, as well as the implementation for each of the specific embodiments using the different sensor types, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Drawing 6 shows a basic system design with no detail as to how or what is performed in the elements.  The other drawings show design elements but fail to show the full design.
Objection is based on MPEP: 
608.02(d)    Complete Illustration in Drawings [R-07.2015] 
37 C.F.R. 1.83   Content of drawing.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).
If an application filed under 35 U.S.C. 111  or under 35 U.S.C. 371  includes a sequence listing or a table, such a sequence listing or table should not be included in both the drawings and the descriptive portion of the specification. 37 CFR 1.83(a)  and 1.58(a).
Any structural detail that is of sufficient importance to be described should be shown in the drawing. (Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm’r Pat. 1911).)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1, 10 and 19 are rejected for failing to meet the written description requirement.  Each of these claims contains the same scope of limitations presented in as the system, method, and computer readable medium implementations of the limitations.  As such to easier facilitate the 
To address the limitations, the use of one or more sensors and the receiving of signals from said sensors is interpreted as generic enough to the design to be supported in the general mentions and drawings provided.  The next element of the claim is ‘generating a first predictive agronomic data’.  The only support for this in the specification outside of direct recitation of the limitation is in paragraph 24 where two equations are provided and described as predictive.  These equations are not clear on how or if at all they use the first or second claimed geographic information.  Further it is unclear which equation is even intended to perform this first predictive function.  The next limitation of the claim is ‘testing the first predictive agronomic data for the first geographic location’.  There is nothing that can be found in the specification or drawings, outside of direct recitation, as to how ‘testing’ is performed or what the process or outcome of said process is to entail.  It cannot be to simply run the predictive aspect, because that is how the ‘generating’ step is accomplished, not the ‘testing’.  ‘Testing’ represents something distinct and unsupported in the description.  This step is crucial because it is the result of the ‘testing’ along with a second geographical data whose specific use is not explained, that is used to create the virtual sensor.  The inventive process of this application is the determination and implementation of virtual sensors, yet there is no supporting disclosure as 
Claims 2, 3, 11 and 12 are directed towards applying the design towards the use of water pressure sensors.  While the specification recites that pressure can be monitored to detect leaks in a system, there is nothing in the way of written description to support the framework of the independent claims while using this specific typed of sensor to achieve the claimed outcomes and data elements.
Claims 4 and 13 are directed towards soils moisture sensors, which is the embodiment most described in the specification, but the failure to fulfill the written description requirement of the independent claims also effects these claims as 
Claims 5, 6, 14 and 15 are directed towards applying the design to the use of frost sensors.  Outside of direct recitation of the limitations there is nothing in the disclosure to mention frost.  As such there is nothing in the way of written description to support the framework of the independent claims while using this specific typed of sensor to achieve the claimed outcomes and data elements.
Claims 7 and 16 are directed towards applying the design to the use of leaf temperature sensors.  Outside of direct recitation of the limitations there is nothing in the disclosure to mention frost.  As such there is nothing in the way of written description to support the framework of the independent claims while using this specific typed of sensor to achieve the claimed outcomes and data elements.
Claims 8 and 17 are directed towards the use of weather sensors to determine expected crop yield.  Paragraph 25 discusses this embodiment, stating some inputs and an output and a prediction model by generic name.  This is no written description however as to how these elements are applied to the framework of the independent claims or again any explanation as to steps such as ‘testing’ that have failed to be supported.
Claims 9, 18 and 20 are rejected again on the basis that the independent framework lacks written description and thus there is also lacking support for how these limitations would supported.  Receiving additional data lacks written 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding the enablement of claims the MPEP recites at 2161.01(III): The specification need not teach what is well known in the art. However, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) ("ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification."); Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283, 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) ("Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent."). The Federal Circuit has stated that "‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’" Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115 ("[T]he ‘omission of minor details does not cause a specification Genentech, 108 F.3d at 1366, 42 USPQ2d at 1005). For instance, in Auto. Technologies, the claim limitation "means responsive to the motion of said mass" was construed to include both mechanical side impact sensors and electronic side impact sensors for performing the function of initiating an occupant protection apparatus. Auto. Technologies, 501 F.3d at 1282, 84 USPQ2d at 1114. The specification did not include any discussion of the details or circuitry involved in the electronic side impact sensor and thus, failed to apprise one of ordinary skill how to make and use the electronic sensor. Because the novel aspect of the invention was side impact sensors, the patentee could not rely on the knowledge of one skilled in the art to supply the missing information. Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1114.
In determination of enablement the ‘Wands’ factors are to be considered to determine if undue experimentation is required to enable the limitations, which is done separately and distinctly from the consideration of written description.  
Starting with claims 1, 10 and 19; it can be determined up to the step of generating predictive data that the generic elements of sensors and receiving data are enabled.  The first predictive element can be enabled, again without undue experimentation, from paragraph 24.  It is again however the testing and generation of the virtual sensor that fails to be enabled.  The claims state that the act of generating the virtual sensor uses the testing results and received second data.  Received second data, again through Wands considerations, can be enables.  However as noted in the cited portion of the MPEP, information must be provided to support the novel aspect of the claim.  As there is no information as to the scope of how or why testing is to be performed or what the desired function of the testing is, there thus cannot be support for how the virtual sensor is 
Like with the written description the dependent claims fail to alleviate the issues of the independent claims, and in each instance introduce further details to unsupported elements that would not be enabled without clear enablement of the independent limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631